                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JAMES JAMISON,

              Petitioner,                       Case No. 1:19-cv-789
                                                JUDGE DOUGLAS R. COLE
       v.                                       Magistrate Judge Karen L. Litkovitz

WARDEN, F.C.I. ELKTON,

              Respondent.

                                           ORDER

       On November 4, 2019, the Magistrate Judge issued a Report and Recommendation (ECF

No. 7) denying Petitioner James Jamison leave to appeal in forma pauperis and recommending

the Court dismiss his Petition for Writ of Habeas Corpus (ECF No. 4). The Report and

Recommendation also advised the parties that failing to object within 14 days would constitute a

waiver of review. The time period for objections has run, and no party has objected. Thus, the

Court ADOPTS and AFFIRMS the Magistrate Judge’s Report and Recommendation

(ECF No. 7), thereby dismissing the Petition for Writ of Habeas Corpus (ECF No. 4). The Court

DIRECTS the Clerk to enter final judgment accordingly.

       SO ORDERED.



December 12, 2019
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE
